WILKINS, Justice:
A petition for rehearing was granted by this Court after its opinion, Utah, 596 P.2d 1025 (1979),' was rendered on May 29, 1979.
Petitioner, Uranium Services, Inc. asserts the same point on rehearing as it asserted on appeal; to wit: that genuine issues of material facts have been raised by the pleadings including affidavits filed by both parties, and that the District Court erred in granting summary judgment. Respondents Albrecht again contend that the appeal was not timely filed.
This Court is still of the opinion that the appeal was timely filed, as discussed by Mr. Justice Maughan in the original opinion.
Upon reconsideration, however, this Court is of the view that a dispute of material facts has been presented and on that issue we adopt the dissenting opinion of Mr. Justice Stewart, concurred in by Mr. Chief Justice Crockett, in the original decision of this case, Albrecht, ante, 596 P.2d at 1027-28.
The summary judgment entered by the District Court of Emery County is therefore reversed and this case is remanded for trial on the merits. Costs to defendant, Uranium Services, Inc.
CROCKETT, C. J., and HALL and STEWART, JJ., concur.
MAUGHAN, J., dissents.